Title: To Thomas Jefferson from American and French Merchants at L’Orient, 21 April 1786
From: American and French Merchants
To: Jefferson, Thomas



L’Orient 21st. April 1786

We the American and French Merchants established at L’Orient, interested in the Trade with the United States of America, take the Liberty to lay before your Excellency the unhappy Situation we find ourselves in, and to sollicit your Influence to make it less disadvantageous and more certain in future.
We have received a Number of Cargoes of Tobacco since the Peace, which we have sold to the Farmers General, the Price falling gradually to 40₶ p. Ct. which was the Price they paid at the Time and after the Contract with Mr. Robert Morris and others had taken Place, which we were informed and believe was at 36₶ p. Ct. with the Allowance only of the real Tare of the Casks; soon after which the Director of the Farm in this City informed us that he had Orders not to buy any more Tobacco at a higher Price than 36₶ with the usual Allowance of 15 p. Cent Tare and Trett.
Viewing this as a Resolution fixed and agreeable to the Intentions  of Government, we informed our Correspondents in America, and notwithstanding the Pains that were taken to persuade them that the Farmers General would not buy any more Tobacco, we have prevailed on many of our Friends to continue their Consignments.
Nothwithstanding the general Discontent this Contract has given in France and America, the Confidence and Experience we have had of the favourable Disposition of the King’s Ministers, has led us to give such Assurances as will naturally engage many of our Correspondents to continue, which will also lead us to increase the Facility so necessary to encourage a general commercial Intercourse between the two Countries. To our great Surprize the Farmers general gave Orders to lower the Price, and for many Months past have offered only 32 and 33₶ for Virginia Tobacco and 30 and 31₶ for Maryland with the Deduction of 15 p.Cent for Tare and Trett.
Some of us having positive Orders to sell and employ the Proceeds have sold at those Prices, and a Merchant of this City having a Consignment of Tobacco at Morlaix, was obliged to sell it to the Farmers General at 29₶ 10s being the highest Price they would give him.
The Custom has always been to sell to the Farmers General good merchantable Tobacco at an average Price for the whole, but they have lately adopted another Method extremely inconvenient for the Trade, by putting different Prices to the different Qualities, which makes the Delivery tedious, added to the Length of Time it takes to close a Bargain by Samples, and waiting the Orders of the Farmers General from Paris subjects us to considerable additional Storage and Expence. We are fully convinced that the Farmers General augment those Difficulties with the Intent of preventing our Friends in America buying Tobacco to ship for the French Market, and thereby facilitate the fulfilling the Contract.
In this Crisis we have the following Cargoes on hand.


250 Hogsheads of Tobacco
⅌ the Ship Hope, Capt. Cunningham from Philadelphia


332 Do.
⅌ the Batavia, Capt. Heusman from Baltimore


250 Do.
⅌ the Ann, Capt. Bell from Do.


318 Do.
⅌ the Fame, Capt. Lawler from Philadelphia


375 Do.
⅌ the Betsy, Capt. Elligood from Baltimore


350 Do.
⅌ the Maryland, Capt. Folger from Do.



285 Do
⅌ the Beresford, Capt. Pearl from Do.


310 Do
⅌ the Marquis de la fayette, Capt. Cain from Philadelphia


410 Do
⅌ The Congress, Capt. Sisson from Do.


301 Do.
⅌ the Peggy, Capt. Ritchie from Fredericksburg


200 Do.
⅌ the Minerva, Capt. James from Baltimore


 47 Do.
⅌ the Leda, Capt. Gardner from Boston


100 Do.
⅌ the Sophia, Capt. Roberts from Baltimore


400 Do.
⅌ the Etorion, Capt. Sullivan from Alexandria


150 Do.
⅌ the Port franc, Capt. Neveu from Baltimore


4078
  Hogsheads, and we daily expect.


680 Do.
⅌ the Hope, Capt. Warren from Norfolk


250 Do.
⅌ the Paragon, Capt. Hughes from Alexandria


250 Do.
⅌ the Commerce, Capt. Hill from James River


550 Do.
⅌ the Pallas, Capt. James Pringle from Petersburg


400 Do.
⅌ the Catherine, Capt. Wilson from Alexandria


200 Do.
⅌ the William & Henry, Capt. Simmons from Do.


2330


  
    Together 6408Hogsheads
  

The Proprietors of those Cargoes have every Reason to expect the same Price for their Tobacco as contracted for with Mr. Morris or others; some among us have large and heavy Debts due them in America. Many of the French Subjects as well as Americans have no other means of making their Remittances, as Tobacco is almost the only Article that will sell at this Market.

Unless we can obtain the same Price and Conditions for our Tobacco as contracted for with Mr. Morris, the Contract becomes a Monopoly to the Prejudice of many thousands of People; we apprehend will be destructive to the general commercial Intercourse which was daily increasing, and which can only be beneficial to the two Countries, and we foresee with great Anxiety the Ruin of many Individuals.
We are informed and believe that a Committee has been appointed by his Majesty to examine into the State of the American Trade and to remove such Inconveniences as are inconsistent with the Interest of Government.
We therefore humbly pray your Excellency will please to use your Influence with the King’s Ministers and present our Representations to them and the Committee, praying that they would take our Situation into their most serious Consideration, and that they will please to order:
That the same Prices and Conditions as given by Contract to Mr. Morris and others, shall be given for the Tobacco now here or expected this Spring.
That the general Price to be given by the Farmers General for good merchantable Tobacco be regulated yearly by the Prices in America, so as to allow a small Profit to the Shipper for the Encouragement of the Exportations of the Manufactures of this Kingdom.
And if possible, that the said Contract be annulled and set aside.
We are with great Respect, Your Excellency’s most humble & most obedient Servants,


Wm. Macarty
Bondville


J. J. Berrard & Co.
Aertheaume


H. Champion by
Meier & Co.


Procuration of Thos. Barclay Esqr.


Consul General of the United States


Wilt Delmestre & Co.
M. Arnoureux


